Citation Nr: 0522055	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-13 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an eye 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946, and from November 1947 to August 1957.

This matter is before the Board of Veterans Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which, among other things, found that new and 
material evidence had not been received to reopen the eye 
disorder claim.

This matter was previously before the Board in June 2004, at 
which time it was remanded for consideration of the new 
standard for new and material evidence which is effective for 
all claims filed on or after August 29, 2001.  As a 
preliminary matter, the Board finds that the remand 
directives have been substantially complied with, and that a 
new remand is not required in order to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).

For good cause shown, the veteran's case has been advanced on 
the docket in accord with the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  Service connection was previously denied for an eye 
disorder by decisions promulgated in October 1957 and June 
1958, and the veteran did not appeal.

3.  Although the evidence received since the last prior 
denial was not previously submitted to agency decisionmakers, 
it does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for an eye 
disorder, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice to the veteran by 
correspondence dated in October 2001, which was clearly 
before the March 2002 rating decision which is the subject of 
this appeal.  This correspondence specifically addressed the 
requirements for a grant of service connection, informed the 
veteran of what information and evidence she must submit, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or to submit any 
evidence that was relevant to the case.  Similar 
correspondence was sent to the veteran in June 2004, which 
included the standard for new and material evidence under 
38 C.F.R. § 3.156(a) for claims filed on or after August 29, 
2001.  Further, this standard was noted by the Board as part 
of its June 2004 remand, and a summary of 38 C.F.R. 
§ 3.156(a) was included in the June 2005 Supplemental 
Statement of the Case (SSOC).  As such, the correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.  

The Board further notes that the veteran has been provided 
with a copy of the appealed rating decision, the July 2002 
Statement of the Case (SOC), and the June 2005 SSOC, which 
provided her with notice of the law and governing regulations 
regarding this case, as well as the reasons for the 
determinations made with respect to her claims.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and her representative have had the opportunity to 
present evidence and argument in support of this claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO.  In November 2001, she 
reported that all of her medical treatment had been through 
VA, and VA outpatient treatment records were subsequently 
added to the file.  Further, she was accorded an examination 
in February 2002 which evaluated her eyes, even though an 
examination is not required in the context of new and 
material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see 
also 66 Fed. Reg. at 45,628.  Nevertheless, due to this 
restriction, the Board finds that no additional development 
to include a medical examination and/or opinion is warranted 
based on the facts of this case.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was previously denied for an 
eye disorder by decisions promulgated in October 1957 and 
June 1958, and the veteran did not appeal.

The evidence of record at the time of the prior denials 
included statements from the veteran, her service medical 
records, and an October 1957 VA medical examination.

The veteran's service medical records reflect, in part, that 
her September 1943 enlistment examination noted a left eye 
"emblyo pro." and hyperopic astigmatism on evaluation of 
her eyes.  Her vision was noted as being 20/40 in the right 
eye, correctable to 20/20, while her left eye was 20/70 
correctable to 20/40.  It was also noted that she wore 
glasses.  Thereafter, her February 1946 noted that she had a 
nerve injury of the left eye which existed prior to service 
(EPTS).

With respect to the second period of active service, the 
evaluation of the veteran's eyes on her November 1947 
enlistment examination showed astigmatism, compound 
hyperopic, bilateral, as well as congenital amblyopia of the 
left eye.  A July 1948 service examination noted that she had 
old healed chronic retinitis on the left, not active and not 
considered disabling (NCD).  A July 1951 service examination 
noted that she had defective vision, left, not corrected 
because of amblyopia.  Records from November 1954 note that 
she was treated for complaints of eye trouble, and it was 
noted she had had esotropia since childhood, no operations, 
and that evaluation showed both eyes had discrete areas of 
old, healed chronic retinitis.  Further, her June 1957 
discharge examination evaluated her eyes as abnormal due to 
amblyopia, left, severe, congenital, EPTS.

None of the service medical records from either period of 
active service shows treatment for an eye injury.

The October 1957 VA medical examination shows diagnoses of 
amblyopia and left esotropia.

By a rating decision dated later in October 1957, service 
connection was denied for amblyopia of the left eye, as well 
as hyperopic astigmatism, congenital disuse - constitutional 
or developmental abnormality.  The correspondence informing 
the veteran of this decision noted that service connection 
was denied for this disability because the records failed to 
show that it was incurred in or aggravated by service.

By a May 1958 statement, the veteran indicated that she was 
seeking service connection for an eye condition she felt was 
aggravated by her service.  She reported that at the time of 
her discharge in August 1957 she had forgotten an eye injury 
she had received while stationed in Japan.

By correspondence dated in June 1958, the veteran was 
informed that the records covering her service failed to 
disclose an eye injury nor did the October 1957 VA medical 
examination disclose the residuals of an eye injury.  Rather, 
the examination disclosed hyperopic astigmatism and amblyopia 
of the left eye, both of which were constitutional or 
developmental conditions not in any way related to service.  

The evidence added to the file since the last prior denial 
includes additional statements from the veteran, as well as 
additional post-service medical records which cover a period 
through 2002.

An October to December 1982 report of VA psychiatric 
hospitalization noted that the veteran's general medical 
conditions include esophoria left eye, amblyopia traumatic 
neuroma of submandibular glands.

Records dated in November 2001 reflect that the veteran was 
seen for a routine three month visit, at which time she was 
referred to ophthalmology in order to have follow-up vision 
care.

In February 2002, the veteran underwent multiple VA medical 
examinations, including an evaluation of her eyes.  At this 
examination, it was noted that she had brought a letter from 
her ophthalmologist which stated that there was a 
questionable history of amblyopia in the left eye with 
esotropia; that in 1990 there was a branch retinal vein 
occlusion in the left eye with neovascularization, vitreous 
hemorrhage, and subsequent treatment with photocoagulation.  
There had also been laser retinoschisis in the left eye.  
Additionally, there was a history of retinoschisis in the 
right eye which had not warranted treatment.  Further, the 
veteran reported that she was struck in the left eye with an 
open hand in Japan in the 1950's.  Diagnoses following 
examination were cataracts; history of amblyopia, left eye; 
chronic branch retinal vein occlusion, left eye; stable 
status post photocoagulation of retinoschisis, left eye; 
anterior membrane corneal dystrophy, each eye; and temporal 
disc pallor, each eye.

In her statements, the veteran essentially states that she is 
seeking service connection for an eye disorder, and that she 
disagrees with the determination made on her claim.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary 
flare-ups will not be considered to be an increase in 
severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. at 45630.


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for an 
eye disorder.

Here, the evidence on file at the time of the last prior 
denial reflects that the veteran was noted as having eye 
conditions at the time of her original enlistment 
examination, and on all subsequent service examinations.  
These conditions were found to be constitutional or 
development abnormalities (i.e., congenital), and, thus, not 
subject to service connection.  See 38 C.F.R. § 3.303(c).  No 
medical evidence was of record that showed she had an 
acquired eye disorder that was incurred in or aggravated by 
active service, to include a purported in-service eye injury.  
In fact, the service medical records contain no mention of an 
eye injury during either period of active service.

The Board notes that the additional statements and medical 
evidence added to the record since the time of the last prior 
denial is "new" to the extent this evidence was not 
previously submitted to agency decisionmakers.  However, 
there was medical evidence of eye conditions previously of 
record.  Granted, there are additional diagnoses such as 
cataracts, but there is still no competent medical evidence 
that the veteran currently has an acquired eye disorder that 
was incurred in or aggravated by active service.  The Board 
acknowledges that she provided additional details regarding 
her purported in-service eye injury at the February 2002 VA 
medical examination - i.e., that it was an open hand hit to 
the left eye - but no additional comments or opinions were 
made regarding the veteran's reported history.  Bare 
transcription of history does not transform the information 
into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

The Board further finds that the prior determination that the 
in-service findings were congenital conditions remains 
unrefuted by the additional evidence.  Moreover, finds that 
her additional statements provide no relevant details in 
support of her claim, especially as there is still no 
contemporaneous medical evidence of treatment for an in-
service eye injury.  

Based on the foregoing, the Board finds that the evidence 
added to the record since the last prior denial does not 
relate to an unestablished fact necessary to substantiate the 
claim, is cumulative and redundant of the evidence of record 
at the time of the last prior final denial, and does not 
raise a reasonable possibility of substantiating the claim.  
Thus, new and material evidence has not been received 
pursuant to 38 C.F.R. § 3.156(a).

Inasmuch as the veteran has not submitted new and material 
evidence in support of the s request to reopen, the Board 
does not have jurisdiction to consider the claim or to order 
additional development.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed. Cir. 1996).


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for an eye 
disorder, the benefit sought on appeal is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


